Case 1:18-cv-01506-AJT-MSN Document 23 Filed 03/22/19 Page 1 of 1 PageID# 201




                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   ALEXANDRIA DIVISION



  STRIKE 3 HOLDINGS, LLC,


         Plaintiff,                                  Civil Case No. I:I8-cv-0I506-AJT-MSN




  JOHN DOE,subscriber assigned IP address
  108.I8.III.I67,


         Defendant.




                      PLAINTIFF'S NOTICE OF VOLUNTARY DISMISSAL
                           WITHOUT PREJUDICE OF JOHN DOE


         Pursuant to Federal Rule of Civil Procedure 4I(a)(I)(A)(i), Plaintiff Strike 3 Holdings,

  LLC hereby gives notice that its claims in this action against Defendant John Doe, subscriber

  assigned IP address 108.18.111.167, are voluntarily dismissed without prejudice.


         Dated: March 21, 2019                       Respectfully submitted.


                                                     /s/ Jessica Haire
                                                     Jessica Haire, Esq.
                                                     Va. Bar No. 82513
                                                     Attorney for Strike 3 Holdings, LLC
                                                     Fox Rothschild LLP
                                                     1030 15th Street, NW
                                                     Suite 380E
                                                     Washington, DC 20005
                                                     Phone: 202-461-3109
                                                     Fax: 202-461-3102
                                                     jhaire@foxrothschiId.com

                                                                  3A

                                                           Anthony J.Tr
                                                           United States District Judge
